Order unanimously affirmed, without costs of this appeal to either party, without prejudice to the right of the claimant to reapply for an examination of the witness Orser upon appropriate papers. Memorandum: It appeared for the first time upon the argument of the motion that the person sought to be examined was no longer in the employ of the State, therefore it is requisite that a new application be made showing the material and necessary facts for the examination of a witness as distinguished from an employee of the Stale. (Appeal from an order of Court of Claims which denied a motion to take the deposition of one S. M. Orser, former resident district engineer, *975Department of Public Works, for Chautauqua County.) Present — Williams, P. J., Bastow, Goldman, Noonan and Del Veeehio, JJ.